Case: 13-11656     Date Filed: 04/18/2014   Page: 1 of 2


                                                              [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                  No. 13-11656
                              Non-Argument Calendar
                            ________________________

                   D.C. Docket No. 8:12-cr-00479-JDW-TBM-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

DAVID DWINELL,
a.k.a. David J. Dwinell,

                                                              Defendant-Appellant.

                            ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (April 18, 2014)

Before HULL, MARCUS, and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 13-11656     Date Filed: 04/18/2014   Page: 2 of 2


      Kenneth S. Siegel, appointed counsel for David Dwinell in this direct

criminal appeal, has moved to withdraw from further representation and filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

merit of the appeal is correct. We agree with Siegel that Dwinell’s guilty plea was

knowing and intelligent, see United States v. Ternus, 598 F.3d 1251, 1254 (11th

Cir. 2010), and find his sentence procedurally reasonable, see Gall v. United

States, 552 U.S. 38, 41, 128 S. Ct. 586, 597 (2007). We also examined the issue,

missing from Siegel’s brief, of whether the district court plainly erred by imposing

a term of supervised release, and conclude it did not. See United States v.

Rodriguez, 627 F.3d 1372, 1380 (11th Cir. 2010); United States v. Lejarde-Rada,

319 F.3d 1288, 1291 (11th Cir. 2003). Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Dwinell’s convictions and sentences are AFFIRMED.




                                         2